Name: Commission Regulation (EEC) No 2106/85 of 26 July 1985 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7 . 85 Official Journal of the European Communities No L 197/45 COMMISSION REGULATION (EEC) No 2106/85 of 26 July 1985 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular the first sentence of Article 18 (5) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas Regulation (EEC) No 32/82 (*), as last amended by Regulation (EEC) No 631 /85 (6), and Regulations (EEC) No 1964/82 0, (EEC) No 74/84 (8) and (EEC) No 2388/84 (9) lay down the conditions for granting special export refunds for certain cuts of beef/veal and certain preserved beef and veal products ; beef and veal that the refund should be as set out below ; Whereas the current market situation in the Commu ­ nity and sales outlets, particularly in non-member countries, leads to the granting of export refunds on adult male bovine animals of a live weight of at least 300 kilograms and other bovines of a live weight of 250 kilograms and over ; whereas experience gained in recent years has shown that it is advisable to treat live pedigree breeding animals of a weight of at least 250 kilograms for females and 300 kilograms for males in an identical manner to other bovine animals, while subjecting them to certain special administrative formalities ; Whereas it is necessary to grant refunds for the export to certain destinations of certain fresh or chilled meat listed in the Annex under subheading ex 02.01 A II a) and of certain frozen meat listed in the Annex under subheading ex 02.01 A II b) and of certain other prepared or preserved meat or meat offal listed in the Annex under subheading 16.02 B III b) 1 aa) ; Whereas, in view of the wide differences in products falling within subheadings ex 02.01 A II a) 4 aa) and ex 02.01 A II b) 4 aa), the refund should only be granted for cuts in which the weight of bone does not exceed one-third ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas, to the extent necessary to allow this trade to continue, the refund must be fixed at an amount which will cover the difference between prices on the Swiss market and export prices in the Member States ; whereas refunds should also be granted for boned and salted meat, meat in brine, and dried and smoked meat exported to certain third countries ; Whereas, in the case of certain other cuts and preserves of meat or offals shown in the Annex under subheading 16.02 B III b) 1 bb), Community participa ­ tion in international trade may be ensured by granting a refund which takes account of the refund hitherto granted to exporters ; Whereas , in the case of other beef and veal products , a refund need not be fixed since Community participa ­ tion in world trade in these products is not signifi ­ cant ; Whereas Regulations (EEC) No 1226/85 (10) and (EEC) No 1591 /85 (") lay down the conditions applying to the export of certain beef and veal held by certain intervention agencies and intended for export ; Whereas it follows from applying these rules and criteria to the foreseeable situation on the market in (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 156, 4. 7 . 1968 , p. 2 . (4) OJ No L 61 , 5 . 3 . 1977, p . 16 . 0 OJ No L 4, 8 . 1 . 1982, p . 11 . (6) OJ No L 72, 13 . 3 . 1985, p . 24 . 0 OJ No L 212, 21 . 7. 1982, p . 48 . (8) OJ No L 10 , 13 . 1 . 1984, p . 32 . 0 OJ No L 221 , 18 . 8 . 1984, p . 28 . H OJ No L 125, 11 . 5 . 1985, p . 10 . (") OJ No L 154, 13 . 6 . 1985, p . 31 . No L 197/46 Official Journal of the European Communities 27. 7. 85 Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 ('), as last amended by Regulation (EEC) No 855/84 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No 805/68 is granted and the amount of that refund shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 27 July 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 106, 12 . 5 . 1971 , p. 1 . (2 OJ No L 90 , 1 . 4. 1984, p . 1 . 27. 7 . 85 Official Journal of the European Communities No L 197/47 ANNEX to the Commission Regulation of 26 July 1985 fixing the export refunds on beef and veal (ECU/100 kg) CCT heading No Description Refund  Live weight  ex 01.02 A Live domestic animals of the bovine species : I. Pure-bred breeding animals : (a) Females , with a live weight equal to or greater than 250 kg 80,000 (b) Males, with a live weight equal to or greater than 300 kg 80,000 II . Other than pure-bred breeding animals : (a) Adult male bovine animals with a live weight equal to or greater than 300 kg :  For export to North African , Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 80,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 80,000  for export to certain other Asian third countries (u) 65,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 65,000  For export to Austria, Sweden and Switzerland 30,500 (b) Other, with a live weight equal to or greater than 250 kg :  For export to North African , Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 76,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 76,000  for export to certain other Asian third countries ( 12) 61,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 61,500  For export to Austria, Sweden and Switzerland 28,500  Net weight  ex 02.01 A II Meat of bovine animals : a) Fresh or chilled : 1 . Carcases , half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs : ( 11 ) From male adult bovine animals (3) :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 114,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 107,500  for export to certain other Asian third countries ( !2) 88,500  For export to European third countries (') (2), the Canary Islands , Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 88,500  For export to Austria, Sweden and Switzerland 44,500 No L 197/48 Official Journal of the European Communities 27. 7 . 85 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 All (cont 'd) (22) Other :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 97,500  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 90,500  for export to certain other Asian third countries ( 12) 81,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 81,000  For export to Austria, Sweden and Switzerland 40,500 (bb) Other : ( 11 ) From male adult bovine animals (3) : I  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 155,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 148,500  for export to certain other Asian third countries ( 12) 120,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 120,500  For export to Austria, Sweden and Switzerland 60,500 (22) Other : I  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 132,000 l  For export to West, Central, East and South African thirdcountries ('), except Botswana, Kenya, Madagascar and Swazi ­land 125,000  for export to certain other Asian third countries (l2) 110,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 110,000  For export to Austria, Sweden and Switzerland 55,500 2. Separated or unseparated forequarters : I (aa) From male adult bovine animals (3) : I  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 114,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 107,500  for export to certain other Asian third countries ( 12) 88,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzer ­ land 88,500  For export to Austria, Sweden and Switzerland 44,500 27 . 7 . 85 Official Journal of the European Communities No L 197/49 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) (bb) Other :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 97,500  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 90,500  for export to certain other Asian third countries (12) 81,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzer ­ land 81,000  For export to Austria, Sweden and Switzerland 40,500 3 . Separated or unseparated hindquarters : (aa) With a maximum of nine ribs or pairs of ribs : ( 11 ) From male adult bovine animals (3) :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 196,000  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 189,500  for export to certain other Asian third countries (12) 152,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 152,500  For export to Austria, Sweden and Switzerland (22) Other : 76,500  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 166,500  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 159,500  for export to certain other Asian third countries ( I2) 139,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 139,000  For export to Austria, Sweden and Switzerland 70,500 (bb) With more than nine ribs or pairs of ribs : , ( 11 ) From male adult bovine animals (3) :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 114,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 107,500  for export to certain other Asian third countries ( l2) 88,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 88,500  For export to Austria, Sweden and Switzerland 44,500 No L 197/50 Official Journal of the European Communities 27. 7. 85 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 All (cont'd) (22) Other :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 97,500  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 90,500  for export to certain other Asian third countries ( 12) 81,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 81,000 \\  For export to Austria, Sweden and Switzerland 40,500 4. Other : ex aa) Unboned (bone-in) ( 11 ) From the carcases, half-carcases or 'compensated' quarters of male adult bovine animals (8), excluding the front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 155,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 148,500  for export to certain other Asian third countries (u) 120,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 120,500  For export to Austria, Sweden and Switzerland 60,500 (22) From .the forequarters of male adult bovine animals (8) :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 114,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 107,500 l  for export to certain other Asian third countries (12) 88,500  For export to European third countries (') (2), the Canary Islands , Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 88,500  For export to Austria, Sweden and Switzerland 44,500 (33) From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (8) :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 196,000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 189,500  for export to certain other Asian third countries ( 12) 152,500 27. 7 . 85 Official Journal of the European Communities No L 197/51 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont 'd)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 152,500  For export to Austria, Sweden and Switzerland 76,500 (44) Other, the weight of bone does not exceed one-third of the weight of the cut :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 97,500  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland  for export to certain other Asian third countries (u) 90,500 81,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 81,000  For export to Austria, Sweden and Switzerland 40,500 ex bb) Boned, each piece individually wrapped : ( 11 ) From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (4) :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 280,000  For export to French Polynesia, West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 270,500  for export to certain other Asian third countries (12) 218,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 218,000  For export to Austria, Sweden and Switzerland 109,500 I (22) Other, excluding the thin flanks, the shin and the shank Q :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 188,500  For export to French Polynesia, West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 178,500  for export to certain other Asian third countries (l2) 157,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland 157,000  For export to Austria, Sweden and Switzerland 79,500  For export to the United States of America, carried out in accordance with Regulation (EEC) No 2973/79 (*), and for export to Canada 80,000 No L 197/52 Official Journal of the European Communities 27 . 7 . 85 (ECU/100 kg) CCT heading No Description Refund Net weight  ex 02.01 A II (cont 'd) 80,500 74,000 74,000 74,000 35,500 106,000 99,500 99,500 99,500 47,500 b) Frozen : 1 . Carcases, half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland  for export to certain other Asian third countries ( 12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzer ­ land  For export to Austria, Sweden and Switzerland (bb) Other :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland  for export to certain other Asian third countries ( l2)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzer ­ land  For export to Austria, Sweden and Switzerland 2. Separated or unseparated forequarters :  For export to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland  for export to certain other Asian third countries ( l2)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzerland  For export to Austria, Sweden and Switzerland 3 . Separated or unseparated hindquarters : (aa) With a maximum of nine ribs or pairs of ribs :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland  for export to certain other Asian third countries ( 12)  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzer ­ land  For export to Austria, Sweden and Switzerland 80,500 74,000 74,000 74,000 35,500 131,500 125,000 125,000 125,000 59,500 27. 7. 85 Official Journal of the European Communities No L 197/53 (ECU/100 kg) CCT heading No Description Refund \  Net weight  ex 02.01 All (cont'd) (bb) With more than nine ribs or pairs of ribs :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 80,500  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 74,000  for export to certain other Asian third countries ( 12) 74,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzer ­ land 74,000  For export to Austria, Sweden and Switzerland 35,500 4. Other : aa) Unboned (bone-in), the weight of bone does not exceed one-third of the weight of the cut :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 80,500  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 74,000  for export to certain other Asian third countries (12) 74,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Swit ­ zerland 74,000 I  For export to Austria, Sweden and Switzerland 35,500 ex bb) Boned or boneless, excluding the thin flanks, the shin and the shank, each piece individually wrapped Q :  For export to the United States of America, carried oui in accor ­ dance with Regulation (EEC) No 2973/79 {% and for export to Canada 80,000  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 121,500  For export to French Polynesia, West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 114,000  for export to certain other Asian third countries (12) 93,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Swit ­ zerland 93,500  For export to Austria, Sweden and Switzerland 46,500 Other boned or boneless :  For export to the United States of America, carried out in accor ­ dance with Regulation (EEC) No 2973/79 (*), and for export to Canada 80,000  For export carried out within the framework of Regulation (EEC) No 1226/85 ( ,0) and (EEC) No 1591 /85 ("):  to North African, Near and Middle East third countries ('), except the Canary Islands, Ceuta and Melilla 190,500  to French Polynesia, West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 181,000  for export to certain other Asian third countries ( l2) 181,000  to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Switzer ­ land 181,000  to Austria, Sweden and Switzerland 86,000 No L 197/54 Official Journal of the European Communities 27. 7. 85 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.06 C I a) 2 Meat of bovine animals, boned or boneless, salted or in brine, dried or smoked : (aa) Salted and dried :  For export to Switzerland 60,500 (bb) Salted or in brine and dried and smoked :  For export to North African, Near and Middle East third countries ('), except the Canary Islands , Ceuta and Melilla 102,500 ex 1 6.02 B III b) 1 Other preparations and preserves containing bovine meat or offals, except those finely homogenized (*) : ex aa) Uncooked, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80 % or more of meat : l  For export to North African, Near and Middle East third coun ­tries ('), except the Canary Islands, Ceuta and Melilla 102,500  For export to West, Central, East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 96,000  for export to certain other Asian third countries (l2) 96,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Swit ­ zerland 96,000  For export to Austria, Sweden and Switzerland 96,000 (22) 60 % or more, but less than 80 % of meat :  For export to North African, Near and Middle East third coun ­ tries ('), except the Canary Islands, Ceuta and Melilla 58,000  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 58,000  for export to certainiother Asian third countries (n) 58,000  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Swit ­ zerland 58,000  For export to Austria, Sweden and Switzerland 58,000 (33) 40 % or more, but less than 60 % of meat : I  For export to North African, Near and Middle East third coun ­tries ('), except the Canary Islands, Ceuta and Melilla 38,500  For export to West, Central , East and South African third coun ­ tries ('), except Botswana, Kenya, Madagascar and Swaziland 38,500  for export to certain other Asian third countries ( l2) 38,500  For export to European third countries (') (2), the Canary Islands, Ceuta, Melilla and Greenland, except Austria, Sweden and Swit ­ zerland 38,500  For export to Austria, Sweden and Switzerland 38,500 \ ex bb) Other, containing by weight the following percentages of bovine meats(excluding offal and fat) : ( 11 ) 80% or more of meat :  For export to third countries 65,000 0 I (22) 60 % or more, but less than 80 % of meat :  For export to third countries 38,000 (33) 40 % or more, but less than 60 % of meat :  For export to third countries 27,000 (44) 20 % or more, but less than 40 % of meat : I  For export to third countries 10,000 27. 7. 85 No L 197/55Official Journal of the European Communities (') Within the meaning of Commission Regulation (EEC) No 3537/82 (OJ No L 371 , 30 . 12. 1982, p. 7). (2) Within the meaning of this Regulation those destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 (OJ No L 317, 12. 12. 1979, p. 1 ) to be understood as European third countries . (3) The amount of this refund is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82 (OJ No L 4, 8 . 1 . 1982, p. 11 ). (4) The amount of this refund is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964/82 (OJ No L 212, 21 . 7 . 1982, p. 48). 0 OJ No L 336, 29 . 12. 1979, p . 44 . (*) The products which contain a small quantity of visible pieces of meat are also excluded. Q Boned cuts which consist, entirely or partially, of thin flanks, shin or shank are ineligible for the refund. (8) The amount of this refund is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 74/84 (OJ No L 10, 13 . 1 . 1984, p. 32). (9) For the products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 (OJ No L 221 , 18 . 8 . 1984) the refund is 103 ECU per 100 kilograms net weight . ( ,0) OJ No L 125, 11 . 5 . 1985, p. 10 . (") OJ No L 154, 13 . 6 . 1985, p. 31 . ( ,2) For the purposes of this Regulation 'certain other Asian third countries' are Pakistan, Sri Lanka, Burma, Thailand, Vietnam, Indonesia, the Philippines, China, North Korea and Hong Kong. NB : Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries .